894 F.2d 403Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America;  Thomas Kovell, Revenue Officer,Internal Revenue Service, Plaintiffs-Appellees,v.Jerome T. O'MEARA, Defendant-Appellant.
No. 89-1465.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1989.Decided:  Jan. 9, 1990.

Jerome T. O'MEARA, appellant pro se.
Billy S. Bradley, Assistant United States Attorney, for appellees.
Before K.K. HALL, MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
Jerome T. O'Meara appeals from the district court's order finding that he was properly served with a collections summons by the Internal Revenue Service pursuant to 26 U.S.C. Secs. 7602, 7603, and 7604 and requiring O'Meara to appear at the IRS office and produce the documents called for by the terms of the summons.  On appeal O'Meara contends, as he did below, that he was never properly served with the summons because it was merely taped to the door of his "last and usual place of abode" rather than served on him personally or given to a competent individual at his residence.  Our review of the record and the applicable law reveals that this argument is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. O'Meara, CA-88-3736-HM (D.Md. May 9, 1989).   See also United States v. Bichara, 826 F.2d 1037 (11th Cir.1987) (IRS summons placed on door of person intended to be served is sufficient to comply with due process requirements).  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.